Citation Nr: 0937594	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly compensation.  

2.  Entitlement to service connection for dystonia, 
torticollis, and vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to special monthly 
compensation.  In a September 2009 statement, the Veteran's 
representative has asked the Board to consider the additional 
evidence submitted by the Veteran in April 2008 to be a 
notice of disagreement with an October 2007 RO decision that 
denied entitlement to service connection for dystonia, 
torticollis, and vertigo.  

The Board finds that the Veteran's statement and additional 
evidence is a notice of disagreement.  See 38 C.F.R. 
§ 20.201.  Furthermore, the Board finds that the issue of 
whether entitlement to service connection for dystonia is 
warranted is central to the issue of whether entitlement to 
special monthly compensation is warranted.  Accordingly, the 
case must be remanded so that the RO can issue a statement of 
the case in the Veteran's claim for entitlement to service 
connection for dystonia, torticollis, and vertigo.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

These claims will not before the Board unless the Veteran 
appeals the Statement of the Case to the Board.  

Since the case has been certified for appellate review, the 
Veteran has submitted additional evidence in April 2008 and 
it does not appear that he has waived RO review.  Therefore, 
the case must be remanded so that the RO can consider this 
additional evidence and readjudicate the claim.  See 
38 C.F.R. § 20.1304(c).  

Finally, the Board notes that the etiology of the Veteran's 
dystonia has not been conclusively determined.  A February 
2007 VA opinion stated that the Veteran's loss of lower 
extremity use and clonus was more likely due to a spinal cord 
or brain lesion unrelated to anti-psychotic medication used 
in the past to treat the Veteran's service connected 
schizophrenia.  However, the examiner noted that this issue 
could not be resolved without an MRI.  Therefore, on remand, 
the Veteran should be scheduled for a VA examination of his 
dystonia to include an MRI scan of the Veteran's brain and 
spine.  A copy of the letter notifying the Veteran of the 
time and location of his MRI should be placed in the claims 
file.  

After an MRI scan has been performed, the VA examiner is 
asked to render an opinion as to whether it is at least as 
likely as not (fifty percent or greater) that the Veteran's 
dystonia of the lower extremities was caused by medication 
taken to treat his service connected schizophrenia.  

The Board notes that the Veteran has already failed to appear 
for a number of previously scheduled MRI scans.  VA's duty to 
assist is not "a one-way street." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Rather, a claimant has an obligation 
to cooperate in the development of evidence pertaining to his 
claim, and the failure to do so puts him at risk of an 
adverse adjudication based on an incomplete and 
underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. 
App. 171, 178 (2005).  

The Veteran is provided notice at this time that if he fails 
to appear for his scheduled MRI without showing good cause, 
his claim will be decided based on the evidence of record.  
38 C.F.R. § 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination of his dystonia, including 
an MRI scan of his brain and neck.  A copy 
of the letter notifying the Veteran of the 
time and location of his MRI scan should 
be placed in the claims folder.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's dystonia of the lower 
extremities was caused or aggravated by 
his military service, to include as 
secondary to anti-psychotic medication 
prescribed to treat his service connected 
acquired psychiatric disability.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  The RO should issue a statement of the 
case addressing the Veteran's claims for 
entitlement to service connection for 
dystonia, torticollis, and vertigo.  If 
the Veteran wishes to appeal the RO's 
decision, he must file a substantive 
appeal.  

4.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of all additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

